DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-25 are rejected under 35 U.S.C 103(a) as being unpatentable over WO 2018080482 A1 (“Twohy et al.”), alone.
 
Regarding Claim 1, Twohy et al discloses (best seen in Figs. 2, 30 and 54-56) a swing door system for use with a freezer device, comprising:
two adjacent swing doors (50) each having a transparent pane and a non-transparent area; and a mullion (102, 102A)  in contact with the two adjacent swing doors, wherein each non-transparent area (70, glass panel) is proximal to the mullion (102, 102A) when the adjacent swing doors(50) are in a closed position, wherein the non-transparent areas (434)and the mullion define a non-transparent region,
wherein under a horizontal viewing angle between 0° and 180° with respect to the plane in which the two adjacent swing doors are arranged when the two adjacent swing doors are in the closed position (as seen in Fig. 2).
Twohy et al. does not expressly disclose that  all horizontal diameters of the non-transparent region are less than 100 mm. It would have been obvious to one having skill in the art before the effective filing date of the invention that all horizontal diameter of the frame or non-transparent region is less than 100nm, to provide a door panel that is mostly glass for a more uniform look that is aesthetically appealing, similar to the transparent region taught by Twohy et al. Moreover, a recitation of relative dimensions that would not perform differently than the prior art, is no distinct over the prior art.
Regarding Claim 2, Twohy et al. does not expressly disclose that  all horizontal diameters of the non-transparent region are less than 80 mm. It would have been obvious to one having skill in the art before the effective filing date of the invention that all horizontal diameter of the frame or non-transparent region is less than 80nm, similar to the transparent region taught by Twohy et al, to provide a door panel that is mostly glass for a more uniform look that is aesthetically appealing. Moreover, a recitation of relative dimensions that would not perform differently than the prior art, is no distinct over the prior art.
Regarding Claim 3, Twohy et al. discloses, as envisaged in Fig.2, a ratio between a largest horizontal diameter and a smallest horizontal diameter that is less than 2. Moreover, a recitation of relative dimensions that would not perform differently than the prior art, is no distinct over the prior art.
Regarding Claims 4 and 5,Twohy et al., as envisaged in Fig. 2,does not expressly disclose the non-transparent region has a width and depth that 1s less than 70 mm. Moreover, a recitation of relative dimensions that would not perform differently than the prior art, is no distinct over the prior art.
Regarding Claim 6, Twohy et al the mullion (102, 102a) has a cross-section that is selected from a group that is of T-shaped, best seen in Figs. 54-56)
Regarding Claim 7,Twohy et al. discloses wherein the mullion (102, 102a)  is integrally formed, at least in a region that extends from a bottom to a top of the two adjacent swing doors (50).
Regarding Claim 8, Twohy et al. discloses the mullion (102, 102a) comprises two elements that are coupled to each other form-fit and/or force-fit and/or that are firmly bonded to each other, at least in a region that extends from a bottom to a top of the two adjacent swing doors. 
Regarding Claim 9, Twohy et al. discloses wherein the mullion (102, 102A) comprises a cavity or is solid (best seen in Figs. 54-56).
Regarding Claim 10, Twohy et al. discloses wherein the mullion (102, 102A) has a part (1002) that reaches in between the two adjacent swing doors (50) when the swing doors are in the closed position.
Regarding Claim 11, Twohy et al. discloses an insulation profile (210) attached to the mullion.
Regarding Claim 12, Twohy et al. discloses wherein the insulation profile (210) is attached to the mullion selected from a group consisting of a form-fit or a force-fit.
Regarding Claim 13, Twohy et al. discloses wherein the insulation profile (210) is made of a material selected from a group consisting of a plastic or a polymer.
Regarding Claim 16 Twohy et al. discloses comprising a gasket (550)attached to a location selected from a group consisting of the mullion (102 102A), the insulation profile, at least one of the two adjacent swing doors (50), and any combinations thereof.
Regarding Claim 17 Twohy et al. wherein the gasket (550) and the insulation profile (210) form a barrier between the mullion and an interior of a freezer when the two adjacent swing doors are in the closed position.
Regarding Claim 18 Twohy et al. discloses a magnetic connection (550, 554) that magnetically connects the two adjacent swing doors (50) to the mullion when the two adjacent swing doors are in the closed position.
Regarding Claim 19 Twohy et al. discloses it would be obvious to one of ordinary skill to form the non-transparent region to have a print or design formed from with a non-transparent ink for identifying purposes, such a modification is a design choice within the skills of one having ordinary skill in the art.
Regarding Claim 20, Twohy et al. discloses wherein the mullion is  made of a material selected from a fiber reinforced plastic (see claims 7 and 9).
Regarding Claim 21, Twohy et al. discloses wherein each swing door (see 438, Fig. 30)is at least partly surrounded by a solid profile with an L-shaped cross-section (frame is formed by a plurality of modular L-shaped members).
Regarding Claim 22, Twohy et al. comprising a gasket (550) arranged to form a barrier between the solid profile (438) and an interior of a freezer when the two adjacent swing doors (50) are in the closed position. 
Regarding Claim 23, Twohy et al. comprising wherein at least one of the two adjacent swing doors (50) has a rotating axis having a position selected from a group consisting of the non-transparent region (238), off- center with respect to a depth of the non-transparent region, an area between the two adjacent swing doors (50), and any combinations thereof.
Regarding Claim 24, Twohy et al. discloses wherein at least one of the two adjacent swing doors (50) comprises a hinge at opposite ends (as seen in Figs. 1-4, the doors can be arranged in different configurations).
Regarding Claim 25, Twohy et al. discloses wherein a cabinet and the swing door system of claim 1 arranged in the cabinet such that the opening direction of the swing door system 1s horizontal (Merchandise freezer cabinet shown in Figs. 1-2)

Claim 14 is rejected under 35 U.S.C 103(a) as being unpatentable over Twohy et al. as applied to claim 11 above, in view of US 4831780 (“Bockwinkel”).
Regarding Claim 14,  Twohy et al. discloses the claimed invention but does not demonstrate the mullion having an insulation profile comprises a space filled with a thermally insulating material selected from a group consisting of foam. 
Bockwinkel discloses a similar invention having a mullion (17) with an insulation profile having a space filled with a thermally insulating consisting of foam (col. 7: lines 35-47.
It would have been obvious to one having skill in the art before the effective filing date of the invention that alternatively the mullion could be configured with an insulation profile having a space filled with a thermally insulating consisting of foam , similar to the insulation profile taught by Bockwinkel, to minimize the formation of condensation and frost build up.

Claims15 is rejected under 35 U.S.C 103(a) as being unpatentable over Twohy et al. as applied to claim 11 above, in view of US Patent No.: 6578978 (“Upton et al.”).
Regarding Claim 15, Twohy et al. discloses the claimed invention but does not discloses wherein the mullion comprises at least one two sealing surface each inclined with respect to the plane in which the two adjacent swing doors are arranged.
Upton et al discloses a similar invention having a mullion (20, 22) with two sealing surface each inclined (along the front) with respect to the plane in which the two adjacent swing doors are arranged.
It would have been obvious to one having skill in the art before the effective filing date of the invention that the mullion could be configured nan alternative shape where wherein at least one two sealing surface each inclined with respect to the plane in which the two adjacent swing doors are arranged, to provide the display case with an improved lighting system that reflects a substantial portion of the scattered light towards the interior of the display case. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637